PER CURIAM.
After a referee was appointed to conduct hearings on a complaint filed against William Talbott, a member of The Florida Bar, Mr. Talbott addressed a letter to The Florida Bar in which he acknowledged receipt of a copy of the complaint filed against him, stated he was no longer a resident of Florida and then stated, “This letter will constitute my irrevocable resignation from the Bar of the State of Florida.”
After consideration of said letter the Board of Governors found that the public interest would not be adversely affected by acceptance of the resignation, provided it be without leave for reinstatement. The Board entered its judgment accordingly.
We recognize that the letter of resignation is not in strict compliance with Article XI, Rule 11.09, Integration Rule of The Florida Bar, 31 F.S.A. Nevertheless, we think the interest of the public, the legal profession in this State and that of Mr. Tal-bott will be best served by treating the letter of resignation as a petition to be allowed to resign without leave for reinstatement.
Therefore, the judgment of the Board of Governors of The Florida Bar accepting William Talbott’s resignation from The Florida Bar, without the privilege to seek reinstatement, is approved, affirmed and adopted as the judgment of this Court.
It is so ordered.
DREW, C. J., and THOMAS, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.